Action for a declaratory judgment as to plaintiff’s rights under a lease of a summer hotel property, and for an injunction restraining defendants from ousting plaintiff from the property. Appeal is from an order which restrains plaintiff, pendente lite, from interfering with the possession of the premises by the defendants. The restraining order was conditioned that defendants prepare and file a bond and undertaking in the sum of $2,500 to compensate plaintiff in the event possession was awarded him upon a trial. The affidavits indicate that plaintiff had surrendered possession of the premises to the landlord, returned the keys *847and that the lease under which he and his partner Lieberman had occupied the premises had been surrendered and canceled by mutual agreement. The facts sustain and justify the granting of the order. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Heffernan, JJ. •